                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

ROBERT H. JOHNSON                                                                      PLAINTIFF

v.                              Case No. 2:18-cv-00181-KGB

USA                                                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Robert H. Johnson’s complaint is dismissed without prejudice.

       So adjudged this 15th day of May, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
